Citation Nr: 0711003	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to February 
1979.  He also served with the United States Naval Reserve, 
including a period of active duty from January 6, 1991, to 
April 30, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  Also on appeal was an April 2003 rating decision 
that granted service connection for bilateral hearing loss 
and assigned a noncompensable rating.  However, in May 2004, 
the veteran withdrew in writing from further appellate 
consideration the issue of entitlement to an initial 
compensable rating for bilateral hearing loss.  See 38 C.F.R. 
§ 20.204.  


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD.

2.  The veteran's depression was not diagnosed until many 
years after service, and the weight of medical evidence 
militates against a nexus between this current disability and 
the veteran's recognized periods of service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006)

2.  Depression was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
February 2004, which was prior to the May 2004 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter as well as an April 2005 
letter, and the April 2005 statement of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the letters above explicitly notified the appellant that 
he should submit any pertinent evidence in his possession.  
The Board thus finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  See 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
and private medical records and affording the veteran an 
examination during the appeal period.  Additionally, the 
appellant was provided with the opportunity to testify at a 
Board hearing which he declined.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
this regard, the veteran's representative asserted in written 
argument in September 2004 that despite the veteran's written 
authorization (VA Form 21-4142) to obtain treatment records 
from Memorial Health Clinic in Aurora, Nebraska, there is no 
indication that this evidence was obtained and considered.  
However, the claims file shows that the RO received these 
records in March 2004.  Furthermore, these records are listed 
in the May 2004 rating decision and April 2005 statement of 
the case as part of the evidence that the RO considered.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Background

The veteran's service personnel records show that he served 
with the United States Navy and had active duty service 
overseas.  He was not awarded any awards or decorations 
evincing combat, nor does he contend otherwise.

The veteran's service medical records are devoid of 
complaints or treatment of a psychiatric nature.  He denied a 
history of depression or excessive worry on a March 1970 
Report of Medical History.  In March 1972, he underwent 
psychiatric screening and was found to be qualified for the 
"Personnel Reliability Program."  

The veteran similarly denied a history of depression or 
excessive worry on Reports of Medical History dated in 
February 1974 and October 1977.  He was shown to have a 
normal clinical psychiatric examination at his separation 
examination in December 1978.

In January 1979, the veteran filed an initial claim of 
service connection for various disabilities not of a 
psychiatric nature.   

In June 1979, the veteran underwent a VA general examination.  
He had no complaints, nor were there findings, of a 
psychiatric nature.  

On file are VA records related to the veteran's 
hospitalization in September 1984 for acute epididymitis.  
These records show negative psychiatric symptoms, including 
depression.

Also on file are military medical records from the veteran's 
service with the United States Naval Reserves for the period 
from January 1987 to November 1995.  These records do not 
reflect complaints or findings of a psychiatric nature.  

In January 2004, Michael J. Sullivan, M.D., submitted a "To 
Whom it May Concern" letter stating that the veteran had a 
current diagnosis of depression and began taking medication 
in June 2003.  He reported that the veteran was having 
flashbacks of times when he had a gun pointed at him in 
Vietnam, and would awaken with thrashing and yelling and 
screaming.  He also reported that the veteran had increased 
irritability and decreased sleep.  Attached to this letter 
were Dr. Sullivan's office visit notes pertaining to the 
veteran dated from December 1983 to December 2003.  The first 
notation of a psychiatrist nature is a May 2003 telephone 
record from the veteran's spouse stating that the veteran 
felt he needed antidepressants.  She reported that he had 
concerns about a lay off at work and had to file bankruptcy.  
She also noted that he was reluctant to come in to see the 
doctor.  Dr. Sullivan stated that he was would give the 
veteran a two week sample of Lexapro, but that the veteran 
had to come in for a follow up in two weeks.  Approximately 
two weeks later, in June 2003, the veteran presented for a 
follow-up and said that he was having trouble with 
irritability and decreased sleep and not being very happy 
prior to being on Lexapro.  He was assessed as having 
depression.  Office visit notes dated in July 2003, October 
2003, and November 2003 similarly contain assessments of 
depression.  These records show that due to side effects from 
Lexapro, the veteran changed medication to Phentermine with 
good results.  

In a January 2004 statement, the veteran contended that he 
worked in a restricted area where nuclear weapons were stored 
and that whenever the alarm sounded, such as when a security 
code was incorrectly entered, Marines would come out to 
secure the area.  He said that in doing so a Marine would 
hold a gun to his head until everything checked out and he 
was released.  He asserts that everyone received the same 
treatment in this regard and that this happened to him 
approximately 20 times.  

In a subsequent statement dated in March 2004, the veteran 
said that "the thought of an 18 to 19 year old Marine 
holding an automatic weapon to the back of your head eats at 
you for a long time."  He enclosed a PTSD questionnaire 
explaining that when making rounds in "the weapons 
magazine", a false alarm would often sound resulting in a 
Marine coming out and ordering everyone on the ground with 
guns held to their heads until the duty officer came to 
release them.  He said this also happened at the Air Force 
Base in Guam and while on board a ship.  

In March 2004, the veteran underwent a VA psychiatric 
examination.  He reported the inservice stressor as outlined 
in his March 2004 statement above, and added that this 
"happened to everyone, not just him, as this was typical 
protocol."  The examiner found it interesting that the 
veteran was unable to remember the names of any fellow 
servicemen who were present during the stressor, but that the 
veteran's wife was able to recall two names.  The veteran 
also reported another incident at Andrews Air Force Base in 
Guam between 1973 and 1975 when he and his comrades were told 
to load weapons onto an aircraft and then were blocked by the 
air police who yelled at them and almost shot them.  The 
examiner remarked that the veteran had never sought mental 
health treatment at the time of the alleged stressor and that 
apparently it was not so horrendous that he overrode his 
desire to stay in the military or to seek relief from his 
duty.  He said that criteria A for PTSD were not met and 
concluded that all of the symptoms of B, C, and D were 
subjective and could not be validated.  

The psychiatric examiner opined that "there appears to be an 
over reporting and exaggeration of symptoms...secondary to a 
cry for help for financial and family stressors."  He 
further note that the veteran reported having trouble talking 
or thinking about the stressful military experience, but that 
as he described it, there was no problem.  The examiner 
opined that "this is a contrivance, and I will not continue 
on with any of the rest of the symptoms of PTSD."  He noted 
that the veteran was currently employed as a service manager 
in Grand Island and described his job as "real good".  On 
examination the veteran's affect with euthymic and his mood 
appeared sad.  His speech and language were normal in rate 
and rhythm.  The examiner diagnosed the veteran as having 
major depression, unspecified.  He noted that the veteran did 
not meet the criteria A, B, C, D, E or F for PTSD and that 
the available information did not substantiate a diagnosis of 
PTSD.  He opined that the veteran's depression was not 
related to military service and in no way hindered his 
ability to manage gainful employment as he was presently 
working as a manager with no problems.  

In April 2004, the RO received private treatment records from 
Grand Island Clinic and St. Francis Medical Center showing 
treatment for various nonpsychiatric ailments from 1979 to 
2003.

In August 2004, the RO received private medical records from 
Hanssen Chiropractic showing treatment for a back condition 
from April 2001 to March 2003.

III.  Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101 (West 2002), 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Discussion

A.  PTSD

In this case, the veteran has alleged that he suffers from 
PTSD as a result of stressful events in service.     

After considering the evidence of record in light of the 
governing criteria, the Board finds that the first essential 
element for establishing service connection for PTSD - a 
diagnosis of PTSD - has not been met.

The record shows no diagnosis of PTSD or any other 
psychiatric disability either in or following service.  This 
is despite VA's request to the veteran to provide competent 
medical evidence showing that he has the condition he is 
claiming compensation for.  Moreover, although the claims 
file contains various VA and private treatment records from 
1979 through 2005, these records are completely devoid of any 
diagnoses of PTSD.  There is also the VA examiner in March 
2004 who, after evaluating the veteran and reviewing his 
claims folder, concluded that the veteran does not meet the 
criteria for PTSD.  

The veteran's belief that he currently has PTSD as a result 
of his military service has been considered.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include a psychiatric diagnosis.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In the absence of medical evidence establishing that the 
veteran has PTSD - the disability for which service 
connection is sought - the Board finds that a critical 
element to establishing service connection for such 
disability is lacking, and that an analysis as to whether the 
remaining criteria of 38 C.F.R. § 3.304(f) (i.e., whether 
there is credible evidence that the claimed in-service 
stressful experience(s) actually occurred, and whether the 
veteran's symptoms are related to the inservice stressor(s)) 
are met simply is not necessary.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  Because the competent 
evidence neither supports the claim, nor places the evidence 
both for and against the claim in relative equipoise, the 
benefit-of-the-doubt doctrine is not applicable in the 
adjudication of this claim.  See 38 U.S.C.A. § 5107(b).

B.  Depression

The veteran is claiming that he has depression due to 
stressful events in service.  Specifically, he contends that 
he worked in a restricted area where nuclear weapons were 
stored and that whenever the alarm sounded, such as when a 
security code was incorrectly entered, Marines would come out 
to secure the area.  He said that in doing so a Marine would 
hold a gun to his head until everything checked out and he 
was released.  He asserts that everyone received the same 
treatment in this regard and that this happened to him 
approximately 20 times.  

The veteran's service medical records are devoid of 
complaints or treatment of a psychiatric nature.  In fact, 
they show that in March 1972 he underwent psychiatric 
screening and was found to be qualified for the "Personnel 
Reliability Program."  They also show that he denied a 
history of depression or excessive worry on Reports of 
Medical History dated in March 1970, February 1974, and 
October 1977.

Despite a number of VA and private treatment and examination 
records on file from as early as 1979, the first indication 
of psychiatric problems, namely depression, is not until many 
years after service, in May 2003.  In this regard, a May 2003 
private office note from Dr. Sullivan shows that the 
veteran's wife telephoned Dr. Sullivan's office relaying the 
veteran's request for antidepressants.  She reported that the 
veteran was concerned about a layoff at work and had to file 
bankruptcy.  There is no mention about stressful events in 
service.   

The only medical evidence on file pertaining to stressful 
events in service is a statement from Dr. Sullivan in January 
2004.  In this statement, Dr. Sullivan said that the veteran 
had a current diagnosis of depression and was prescribed 
medication in June 2003.  He also noted that the veteran was 
having flashbacks of times when a gun was pointed at him in 
Vietnam.  However, Dr. Sullivan does not relate the veteran's 
depression to service.  He merely noted that the veteran had 
depression and that one of his symptoms involves nightmares 
of a purportedly stressful event in service.  Consequently, 
his statement is not considered probative evidence of a 
positive nexus between the veteran's depression and service.  
See 38 C.F.R. § 3.303(d).  Moreover, a VA psychiatric 
examiner in March 2004 clearly and with a rationale negated a 
link between the veteran's present depression and service.  
After examining the veteran and reviewing his claims file, he 
noted that the veteran never sought medical health treatment 
at the time of the stressful event(s) and that it apparently 
was "not so horrendous that he overrode his desire to stay 
in the military or to seek relief from his duty."  He opined 
that the veteran's depression was not related to his military 
service.   

The veteran's belief that he currently has depression as a 
result of his military service has been considered.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, including the etiology of a diagnosis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Inasmuch as the weight of medical evidence militates against 
a link between the veteran's depression and service, his 
claim for service connection for this disability must be 
denied.  38 C.F.R. § 3.303.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b).


ORDER

Service connection for PTSD is denied.

Service connection for major depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


